Citation Nr: 1211642	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  04-38 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma.

2.  Entitlement to service connection for oral ulcers, to include as secondary to a dental trauma.

3.  Entitlement to an effective date earlier than February 25, 2002, for the granting of service connection for tinnitus.  


(The issue of entitlement to service connection for an eye disability to include as being due to an injury to the eye is discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant's active military service extended from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2003 rating decision, the RO granted service for tinnitus and assigned a 10 percent evaluation effective February 25, 2002.  A July 2004 rating decision denied service connection for dental trauma along with sinusitis and oral ulcers which the appellant claimed were secondary to dental trauma.  

As such, the issues that originally came before the Board in November 2007 were as follows:

1.  Entitlement to service connection for a bilateral eye disorder, claimed as the residuals of eye injury.

2.  Entitlement to service connection for the residuals of a right thumb injury.

3.  Entitlement to service connection for dental trauma.

4.  Entitlement to service connection for sinusitis, to include as secondary to a dental trauma.

5.  Entitlement to service connection for oral ulcers, to include as secondary to a dental trauma.

In November 2007, the Board issued a Decision/Remand with the Board denying the appellant's claim for entitlement to service connection for an eye disability.  The remaining four issues were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Following the development requested by the Board in the November 2007, service connection was granted for sinusitis secondary to a dental trauma and for the residuals of a thumb injury.  This occurred in May 2011.  The remaining two issues were denied, and the claim has since been returned to the Board for review.  

A review of the claims folder reveals that the appellant has filed a notice of disagreement concerning the effective date that was assigned for the granting of service connection for tinnitus.  The notice of disagreement was submitted in April 2004.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a statement of the case with respect to this issue, and the remand action below addresses this item.

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims folder indicates that when the appellant was notified of the Board's denial of the appellant's claim for entitlement to service connection for an eye disorder to include as being secondary to an injury to the eyes, he then appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran appointed an attorney to represent him in connection with the claim pertaining to the eyes.  The Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated April 2009.  On the VA Form 21-22a, in Block 14, Limitations on Representation - Agents or Attorneys Only, the parties agreed that the attorney would only be handling the claim for entitlement to service connection for a bilateral eye disorder.  

Also in the claims folder is a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, signed in April 2002.  On that form, the appellant appointed The American Legion as his representative regarding all issues not specifically limited by subsequent or previous power of attorney.  In other words, except for the issue involving entitlement to service connection for a bilateral eye disability, The American Legion has been designated as the appellant's representative before all actions of the VA.  

A review of the documents prepared by the VA since the Board's Decision/Remand of November 2007 reveals that while the attorney has been informed of the VA's actions involving the eye disability, he has also been given some information concerning the remaining two issues on appeal.  Moreover, The American Legion has not been provided with any information concerning the two issues.  This inaction includes the nonforwarding of the Supplemental Statement of the Case that was prepared and published in May 2011.  Additionally, prior to the claim being returned to the Board following the development taskings of the Decision/Remand of November 2007, The American Legion has not been given the opportunity to provide argument concerning the two issues.  That is, The American Legion has not been given the opportunity to prepare and present a VA Form 646 nor has it been given the opportunity to prepare and present an informal hearing presentation before the Board.  

In order to comply with due process of law, the appellant's representative must be provided the opportunity to review the record and offer written argument on the appellant's behalf.  See generally 38 C.F.R. § 20.600 (2010).  Moreover, the Board notes that an appellant must be afforded the full right to representation in all stages of an appeal.  Under the circumstances of this case, the Board believes that the appellant's accredited and designated representative, The American Legion, has not been provided the opportunity to properly represent the appellant in accordance with 38 C.F.R. § 20.600 (2010) with respect to the issues of entitlement to service connection for dental trauma and for oral ulcers.  Therefore, the claim must be returned to the AMC so that the AMC may forward to The American Legion all appropriate documents that have been generated since the Board's November 2007 Decision/Remand.  

As for the issue of entitlement to service connection for oral ulcers, to include as secondary to a dental trauma, the record indicates that the appellant underwent a VA examination in April 2010.  Although ulcers were not found at the time of the examination, the Veteran reported that his ulcers began during military training, he was currently being treated, and that the frequency of the ulcers had decreased.  The report of the examination reflects that the appellant was diagnosed as not having oral lesions (ulcers) and that the examiner concluded that ulcers were not related to dental treatment received in service.  Yet, the examiner did not offer a basis for this conclusion.  The Board points out that when a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). When the record leaves this issue in doubt, as in this case, it is the Board's duty to remand for further development.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should associate with the claims folder VA medical records pertaining to the veteran that are dated from September 2009 to the present.

Finally, as noted in the Introduction, the appellant has expressed disagreement with the effective date that has been assigned for the granting of service connection for tinnitus.  He maintains that an effective date earlier than February 25, 2002, should be assigned.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must reissue all documents prepared by the VA to The American Legion since the Board issued its Decision/Remand of November 30, 2007.  This includes sending The American Legion all duty to assist letters along with the Supplemental Statement of the Case (SSOC) (and the transmittal letter) sent in May 2011, insofar as they pertain to the issues concerning entitlement to service connection for dental trauma and ulcers.  The AMC should further refer this case with the claims folder to The American Legion for the purpose of execution of VA Form 646, Statement of Accredited Representative in Appealed Case, prior to returning the claim to the Board.  Copies of all correspondence should be included in the claims folder for review.

2.  The AMC should issue a statement of the case as to the issue of entitlement to an effective date earlier than February 25, 2002, for the granting of service connection for tinnitus.  The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC should allow the appellant and his accredited representative (The American Legion) the requisite period of time for a response.  If a timely substantive appeal is filed with respect to this issue, the case must be returned to the Board for further appellate consideration of this issue.

3.  Associate with the claims folder VA treatment records pertaining to the Veteran that date from September 2009.  If there are no records during that timeframe, a notation to that effect should be included in the claims folder.  

4.  The AMC should request an addendum from the VA examiner who provided the April 28, 2010, oral examination of the appellant.  Although ulcers were not found at the time of the examination, the Veteran reported that his ulcers began during military training, he was currently being treated, and that the frequency of the ulcers had decreased.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the oral ulcers originated in service or are related to service, including dental treatment that occurred during service.  The examiner must provide a complete rationale for the opinion.   If a rationale or opinion cannot be provided without another examination, the AMC should schedule the appellant for another complete VA dental examination.  

5.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the AMC should take any other development action deemed warranted and then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative (The American Legion) should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

